DETAILED ACTION
This action is written in response to the application filed 10/5/17. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over the corresponding claims of U.S. Patent No. 10,748,077 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons illustrated in the table below.
This application – 15/726258
US 10,748,077 B2
1. A computer-implemented method of determining an approximated value of a parameter in a first domain, the parameter being dependent on one or more variables which vary in a second domain, and the parameter being determined by a function which relates sets of values of the one or more variables in the second domain to corresponding values in the first domain, the method being implemented on a computer system including a processor, and the method comprising:



































determining a plurality of anchor points in the second domain, wherein each anchor point comprises a set of values of the one or more variables in the second domain;




evaluating, at each anchor point, the function to generate corresponding values of the parameter in the first domain;

generating an approximation function to the function by fitting a series of orthogonal functions or an approximation to a series of orthogonal functions to the corresponding values of the parameter in the first domain; and

using the approximation function to generate the approximated value of the parameter in the first domain.


a data processing system for generating a future behaviour simulation of the system/device, the simulation comprising a set of output parameters; and

a feedback controller for using the simulation generated by the data processing system as feedback for the control system to configure the system/device,
wherein, the data processing system comprises one or more processors configured to implement:

an input/output module configured to receive sets of values of one or more variables from one or more external parties;

an input factor module configured to determine one or more input scenarios based on the received sets of values;

determine an approximated value of each of one or more parameters in a first domain based on the one or more input scenarios, the one or more parameters being dependent on the one or more variables which vary in a second domain, and the one or more parameters being determined by one or more functions which relate the sets of values of the one or more variables in the second domain to corresponding values in the first domain; and

a metric module configured to calculate one or more standard metrics based on the one or more approximated parameters in the first domain so as to generate the set of output parameters to be output via the input/output module,

wherein the approximation generator is configured to:

select a plurality of anchor points in the second domain, each selected anchor point comprising one of the received sets of values of the one or more variables in the second domain, and the selected anchor points being selected from the zeros of each of a series of orthogonal functions, or selected from a subset of the zeros;

evaluate, at each selected anchor point, the one or more functions to generate corresponding values of each of the parameters in the first domain; and

generate an approximation function to each of the one or more functions by fitting the series of orthogonal functions or an approximation to the series of orthogonal functions to the corresponding values of the one or more parameters in the first domain, and

wherein the approximation evaluator is configured to use the approximation function to generate the approximated value of each of the one or more parameters in the first domain.
or narrower corresponding limitation in the ‘077 patent. Although claim 1 of this application recites a method and the ‘077 recites a control system, the recited functionality is the same. Thus, claim 1 of ‘077 anticipates claim 1 of this application.
2. The computer-implemented method of Claim 1, further comprising:
transforming the function into an intermediary function before the generating step, wherein the intermediary function is a linear transformation of the 



3. The control system of claim 2, wherein transforming the function comprises linearly transforming the function into a predetermined range.
4. The computer-implemented method of Claim 1, wherein the series of orthogonal functions is one of the group comprising:
sines, cosines, sines and cosines, Bessel functions, Gegenbauer polynomials, Hermite polynomials, Laguerre polynomials, Chebyshev polynomials, Jacobi polynomials, Spherical harmonics, Walsh functions, Legendre polynomials, Zernike polynomials, Wilson polynomials, Meixner-Pollaczek polynomials, continuous Hahn polynomials, continuous dual Hahn polynomials, a classical polynomials described by the Askey scheme, Askey-Wilson polynomials, Racah polynomials, dual Hahn polynomials, Meixner polynomials, piecewise constant interpolants, linear interpolants, polynomial interpolants, gaussian process based interpolants, spline interpolants, barycentric interpolants, Krawtchouk polynomials, Charlier polynomials, sieved ultraspherical polynomials, sieved Jacobi polynomials, sieved Pollaczek polynomials, Rational interpolants, Trigonometric interpolants, Hermite interpolants, Cubic interpolants, and Rogers-Szego polynomials.
4. The control system of claim 1, wherein the series of orthogonal functions is one of the group comprising: sines, cosines, sines and cosines, Bessel functions, Gegenbauer polynomials, Hermite polynomials, Laguerre polynomials, Chebyshev polynomials, Jacobi polynomials, Spherical harmonics, Walsh functions, Legendre polynomials, Zernike polynomials, Wilson polynomials, Meixner-Pollaczek polynomials, continuous Hahn polynomials, continuous dual Hahn polynomials, a classical polynomials described by the Askey scheme, Askey-Wilson polynomials, Racah polynomials, dual Hahn polynomials, Meixner polynomials, piecewise constant interpolants, linear interpolants, polynomial interpolants, gaussian process based interpolants, spline interpolants, barycentric interpolants, Krawtchouk polynomials, Charlier polynomials, sieved ultraspherical polynomials, sieved Jacobi polynomials, sieved Pollaczek polynomials, Rational interpolants, Trigonometric interpolants, Hermite interpolants, Cubic interpolants, and Rogers-Szegö polynomials.
5. The computer-implemented method of Claim 1, wherein the series of orthogonal functions is a series of orthogonal polynomials.
5. The control system of claim 1, wherein the series of orthogonal functions is a series of orthogonal polynomials.
6. The computer-implemented method of Claim 1, wherein the approximation to a series of orthogonal functions is an approximation to a series of orthogonal polynomials.
6. The control system of claim 1, wherein the approximation to a series of orthogonal functions is an approximation to a series of orthogonal polynomials.
7. The computer-implemented method of Claim 1, further comprising:
selecting a series of orthogonal functions or an approximation to a series of orthogonal functions before the generating step, and wherein the generating step comprises using the selected series of orthogonal functions or the approximation to the series of orthogonal functions.
7. The control system of claim 1, wherein the approximation module is configured to select a series of orthogonal functions or an approximation to a series of orthogonal functions before generating the approximation function, and wherein the approximation module is configured to use the selected series of orthogonal functions or the approximation to the series of orthogonal functions to generate the approximation function.
8. The computer-implemented method of Claim 1, wherein the number of anchor points, NE, is so that:
N S · T  / (NE · T + N S · t ) > 1
wherein Ns is the number of scenarios, t is the time taken to run the approximation function, and Tis the time taken to run the function.
8. The control system of claim 1, wherein the approximation module is configured to select the number of anchor points, NE, is so that:
N S · T  / (NE · T + N S · t ) > 1
wherein NS is the number of scenarios, t is the time taken to run the approximation function, and T is the time taken to run the function.

holding the values of all but one variable in the set to be constant in the evaluating step.
9. The control system of claim 1, the approximation module is configured to hold the values of all but one variable in the set to be constant when evaluating the function.
10. The computer-implemented method of Claim 1, further comprising using the approximated values of the parameter to generate standard metrics.
Col. 14, lines 21-22: “Optionally, the method comprises using the approximated values of the parameter to generate standard metrics.”
11. The computer-implemented method of Claim 1, wherein the values of the variables vary stochastically.
10. The control system of claim 1, wherein the values of the variables vary stochastically.
12. The computer-implemented method of Claim 1, wherein the using step comprises using the approximation function a plurality of times to generate at least one scenario or one time step, each scenario or each time step comprising a plurality of approximated values.
11. The control system of claim 1, wherein the approximation module is configured to use the approximation function a plurality of times to generate at least one scenario or one time step, each scenario or each time step comprising a plurality of approximated values.
13. The computer-implemented method of Claim 12, wherein the number of scenarios or time steps is significantly greater than the number of anchor points.
12. The control system of claim 11, wherein the number of scenarios or time steps is significantly greater than the number of anchor points.
14. The computer-implemented method of Claim 1, wherein an output of the function is a parameter of a financial product.
13. The control system of claim 1, wherein an output of the function is a parameter of a financial product.
15. The computer-implemented method of Claim 14, wherein the financial product is a financial derivative including one or more of a group comprising:
an option pricing function, a swap pricing function and a combination thereof.
14. The control system of claim 13, wherein the financial product is a financial derivative including one or more of a group comprising: an option pricing function, a swap pricing function and a combination thereof.
16. The computer-implemented method of Claim 1, wherein the function is one of the group comprising:
a Black-Scholes model, a Longstaff-Schwartz model, a binomial options pricing model, a Black model, a Garman-Kohlhagen model, a Vanna-Volga method, a Chen model, a Merton's model, a Vasicek model, a Rendleman-Bartter model, a Cox-Ingersoll-Ross model, a Ho-Lee model, a Hull-White model, a Black-Derman-Toy model, a Black-Karasinski model, a Heston model, a Monte Carlo based pricing model, a binomial pricing model, a trinomial pricing model, a tree based pricing model, a finite-difference based pricing model, a Heath-Jarrow-Morton model, a variance gamma model, a Fuzzy pay-off method, a Single-index model, a Chepakovich valuation model, a Markov switching multifractal, a Datar Mathews method, and a Kalotay-Williams-Fabozzi model.
15. The control system of claim 1, wherein the function is one of the group comprising: a Black-Scholes model, a Longstaff-Schwartz model, a binomial options pricing model, a Black model, a Garman-Kohlhagen model, a Vanna-Volga method, a Chen model, a Merton's model, a Vasicek model, a Rendleman-Bartter model, a Cox-Ingersoll-Ross model, a Ho-Lee model, a Hull-White model, a Black-Derman-Toy model, a Black-Karasinski model, a Heston model, a Monte Carlo based pricing model, a binomial pricing model, a trinomial pricing model, a tree based pricing model, a finite-difference based pricing model, a Heath-Jarrow-Morton model, a variance gamma model, a Fuzzy pay-off method, a Single-index model, a Chepakovich valuation model, a Markov switching multifractal, a Datar Mathews method, and a Kalotay-Williams-Fabozzi model.
17. The computer-implemented method of Claim 1, wherein the anchor points are the zeros or extrema of each orthogonal function, or a subset of the zeros or extrema.
[From claim 1]: the selected anchor points being selected from the zeros of each of a series of orthogonal functions, or selected from a subset of the zeros;
18. The computer-implemented method of Claim 17, wherein the approximating function is generated using an interpolation scheme.
16. The control system of claim 1, wherein the approximation module is configured to generate the approximating function using an interpolation scheme.

piecewise constant interpolants, linear interpolants, polynomial interpolants, gaussian process based interpolants, spline interpolants, barycentric interpolants, Rational interpolants, Trigonometric interpolants, Hermite interpolants and Cubic interpolants.
17. The control system of claim 16, wherein the interpolation scheme is one from the group comprising: piecewise constant interpolants, linear interpolants, polynomial interpolants, gaussian process based interpolants, spline interpolants, barycentric interpolants, Rational interpolants, Trigonometric interpolants, Hermite interpolants and Cubic interpolants.
20. The computer-implemented method of Claim 1, wherein the anchor points are integration points of a numerical integration scheme.
18. The control system of claim 1, wherein the anchor points are integration points of a numerical integration scheme.
21. The computer-implemented method of Claim 20, wherein the numerical integration scheme is one from the group comprising:
Newton-Cotes methods, a trapezoidal method, a Simpson's method, a Boole's method, a Romberg integration method, Gaussian quadrature methods, Chenshaw-Curtis methods, a Fejer method, a Gaus-Kronrod method, Fourier Transform methods, an Adaptive quadrature method, a Richardson extrapolation, a Monte Carlo and Quasi Monte Carlo method, a Markov chain Monte Carlo, a Metropolis Hastings algorithm, a Gibbs Sampling, and Fast Fourier Transform methods.
19. The control system of claim 18, wherein the numerical integration scheme is one from the group comprising: Newton-Cotes methods, a trapezoidal method, a Simpson's method, a Boole's method, a Romberg integration method, Gaussian quadrature methods, Chenshaw-Curtis methods, a Fejer method, a Gaus-Kronrod method, Fourier Transform methods, an Adaptive quadrature method, a Richardson extrapolation, a Monte Carlo and Quasi Monte Carlo method, a Markov chain Monte Carlo, a Metropolis Hastings algorithm, a Gibbs Sampling, and Fast Fourier Transform methods.
22. The computer-implemented method of Claim 1, wherein the speed of the calculation is increased with no loss of accuracy in the standard metrics, and/or the accuracy of the standard metrics increase with no decrease in the speed of the calculation when using the approximation function.
[Although claim 22 of this application does not directly correspond to a claim in the ‘077 patent, it is nevertheless rejected on the grounds of nonstatutory double patenting because by virtue of its dependence upon claim 1 because claim 22 does not further limit claim 1, as explained in the §112d rejection infra.]
23. The computer-implemented method of Claim 1, wherein there is a difference between the approximated value of the parameter and the parameter in the 2nd significant figure when compared at the same point in the first domain.
20. The control system of claim 1, wherein the approximation module is configured to determine the approximated value of the parameter such that there is a difference between the approximated value of the parameter and the parameter in the 2nd significant figure when compared at the same point in the first domain.
24. The computer-implemented method of Claim 1, wherein there is a difference between the approximated value of the parameter and the parameter in between the 4th and the 6th significant figure when compared at the same point in the first domain.
21. The control system of claim 1, wherein the approximation module is configured to determine the approximated value of the parameter such that there is a difference between the approximated value of the parameter and the parameter in between the 4th and the 6th significant figure when compared at the same point in the first domain.
25. The computer-implemented method of Claim 1, wherein there is a difference between the approximated value of the parameter and the parameter in the 15th significant figure when compared at the same point in the first domain.
22. The control system of claim 1, wherein the approximation module is configured to determine the approximated value of the parameter such that there is a difference between the approximated value of the parameter and the parameter in the 15th significant figure when compared at the same point in the first domain.
A financial derivative comprising a parameter, wherein a value of the parameter is determined using the computer-implemented method of Claim 1.
14. The control system of claim 13, wherein the financial product is a financial derivative including one or more of a group comprising: an option pricing function, a swap pricing function and a combination thereof.
27. A computer system comprising a processor configured to determine an approximated value of a parameter in a first domain, the parameter being dependent on one or more variables which vary in a second domain, and the parameter being determined by a function which relates sets of values of the one or more variables in the second domain to corresponding values in the first domain, the computer system comprising:









































a determination module arranged to determine a plurality of anchor points in the second domain, wherein each anchor point comprises a set of values of the one or more variables in the second domain;




an evaluation module arranged to evaluate, at each anchor point, the function to generate corresponding values of the parameter in the first domain;



a generation module arranged to generate an approximation function to the function by fitting a series of orthogonal functions or an approximation to a series of orthogonal functions to the corresponding values of the parameter in the first domain; and


an approximation module arranged to use the approximation function to generate the approximated value of the parameter in the first domain.


a financial forecasting system for generating a financial risk simulation of the system/device, the financial risk simulation comprising a set of output parameters; and,

a feedback controller for using the financial risk simulation generated by the financial forecasting system as feedback for the control system to configure the system/device,

wherein the financial forecasting system comprises one or more processors configured to implement:

an input/output module configured to receive sets of values of one or more variables from one or more external parties;

an input factor module configured to determine one or more input scenarios based on the received sets of values;

a price parameter approximation module having a price parameter approximation generator and a price parameter approximation evaluator, the price parameter approximation module being configured to determine an approximated value of each of one or more price parameters in a first domain based on the one or more input scenarios, the one or more price parameters being dependent on the one or more variables which vary in a second domain, and the one or more price parameters being determined by one or more price parameter functions which relate the sets of values of the one or more variables in the second domain to corresponding values in the first domain; and

a risk metric module configured to calculate one or more standard financial risk metrics based on the one or more approximated price parameters in the first domain so as to generate the set of output parameters to be output via the input/output module,


select a plurality of anchor points in the second domain, each selected anchor point comprising one of the received sets of values of the one or more variables in the second domain, and the selected anchor points being selected from the zeros of each of a series of orthogonal functions, or selected from a subset of the zeros;

evaluate, at each selected anchor point, the one or more price parameter functions to generate corresponding values of each of the price parameters in the first domain; and


generate an approximation price parameter function to each of the one or more price parameter functions by fitting the series of orthogonal functions or an approximation to the series of orthogonal functions to the corresponding values of the one or more price parameters in the first domain, and

wherein the price parameter approximation evaluator is configured to use the approximation price parameter functions to generate the approximated value of each of the one or more price parameters in the first domain.
approximated value of a parameter in a first domain, the parameter being dependent on one or more variables which vary in a second domain, and the parameter being determined by a function which relates sets of values of the one or more variables in the second domain to corresponding values in the first domain, the method using a series of orthogonal functions or an approximation to a series of orthogonal functions to approximate the function.
1. A control system... the control system comprising:
...
an approximation module having an approximation generator and an approximation evaluator, the approximation module being configured to determine an approximated value of each of one or more parameters in a first domain based on the one or more input scenarios, the one or more parameters being dependent on the one or more variables which vary in a second domain, and the one or more parameters being determined by one or more functions which relate the sets of values of the one or more variables in the second domain to corresponding values in the first domain; 
Although claim 28 recites a method and claim 1 of ‘077 recites a system, the recited functionality is equivalent. Therefore, claim 28 is an obvious variation of claim 1 of ‘077.
34. The computer-implemented method of Claim 1, wherein using the approximation function comprises applying a transform to the approximation function, and using the transformed approximation function to generate the approximated value of the parameter.
3. The control system of claim 2, wherein transforming the function comprises linearly transforming the function into a predetermined range.
36. A computer-implemented method of determining an approximated value of a parameter in a first 


































determining a plurality of anchor points in the second domain, wherein each anchor point comprises a set of values of the one or more variables in the second domain;




evaluating, at each anchor point, the function to generate corresponding values of the parameter in the first domain;

applying a transform to the corresponding values of the parameter in the first domain;


generating an approximation function by fitting a series of orthogonal functions or an approximation to a series of orthogonal functions to the transformed corresponding values of the parameter in the first domain; and


using the approximation function to generate the approximated value of the parameter in the first domain.


a data processing system for generating a future behaviour simulation of the system/device, the simulation comprising a set of output parameters; and

a feedback controller for using the simulation generated by the data processing system as feedback for the control system to configure the system/device,
wherein, the data processing system comprises one or more processors configured to implement:

an input/output module configured to receive sets of values of one or more variables from one or more external parties;

an input factor module configured to determine one or more input scenarios based on the received sets of values;

an approximation module having an approximation generator and an approximation evaluator, the approximation module being configured to determine an approximated value of each of one or more parameters in a first domain based on the one or more input scenarios, the one or more parameters being dependent on the one or more variables which vary in a second domain, and the one or more parameters being determined by one or more functions which relate the sets of values of the one or more variables in the second domain to corresponding values in the first domain; and

a metric module configured to calculate one or more standard metrics based on the one or more approximated parameters in the first domain so as to generate the set of output parameters to be output via the input/output module,

wherein the approximation generator is configured to:

select a plurality of anchor points in the second domain, each selected anchor point comprising one of the received sets of values of the one or more variables in the second domain, and the selected anchor points being selected from the zeros of each of a series of orthogonal functions, or selected from a subset of the zeros;

evaluate, at each selected anchor point, the one or more functions to generate corresponding values of each of the parameters in the first domain; and

[From claim 3] The control system of claim 2, wherein transforming the function comprises linearly transforming the function...

generate an approximation function to each of the one or more functions by fitting the series of orthogonal functions or an approximation to the series of orthogonal functions to the corresponding values of the one or more parameters in the first domain, and

wherein the approximation evaluator is configured to use the approximation function to generate the approximated value of each of the one or more parameters in the first domain.





receiving a plurality of given values of the parameter in the first domain corresponding to a plurality of given sets of values of the one or more variables in the second domain;


determining a plurality of anchor points in the second domain, wherein each anchor point comprises a set of values of the one or more variables in the second domain;




transforming the given sets of values of the one or more variables in the second domain to correspond to the plurality of anchor points;


generating an approximation function to the function by fitting a series of orthogonal functions or an approximation to a series of orthogonal functions to 

using the approximation function to generate the approximated value of the parameter in the first domain.


...
an approximation module having an approximation generator and an approximation evaluator, the approximation module being configured to determine an approximated value of each of one or more parameters in a first domain based on the one or more input scenarios, ...

...
the one or more parameters being determined by one or more functions which relate the sets of values of the one or more variables in the second domain to corresponding values in the first domain; and
...

select a plurality of anchor points in the second domain, each selected anchor point comprising one of the received sets of values of the one or more variables in the second domain, and the selected anchor points being selected from the zeros of each of a series of orthogonal functions, or selected from a subset of the zeros;

[From claim 3] The control system of claim 2, wherein transforming the function comprises linearly transforming the function...

...
generate an approximation function to each of the one or more functions by fitting the series of orthogonal functions or an approximation to the series 

wherein the approximation evaluator is configured to use the approximation function to generate the approximated value of each of the one or more parameters in the first domain.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 22-25 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

    PNG
    media_image1.png
    106
    533
    media_image1.png
    Greyscale
Claim 8 recites "wherein the number of anchor points, NE, is so that:" (continued below).
The Examiner notes that this is a desired result, and not a further limitation upon the recited method.

Likewise, each of claims 23-25 recites a desired result pertaining to the speed of calculation, and does not recite a further limitation upon the method of their respective parent claims.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are (in claim 27):
“a determination module”
“an evaluation module”
“a generation module” and
“an approximation module”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
Claims 1-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a “computer-implemented method” which is a process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations of claim 1 identified below, as drafted, are each a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components:
“determining a plurality of anchor points in the second domain”
“evaluating, at each anchor point, the function...”
“generating an approximation function” and
“using the approximation function to generate the approximated value of the parameter in the first domain”.
In other words, other than reciting “a computer-implemented method”, nothing in the claim element precludes the step from practically being performed in the mind, or with the aid of pencil and paper.) Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the recited functionality is “computer-implemented” by a computer system “including a processor”, this amounts to no more than a mere instructions to apply the exception using a generic computer component.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the only limitation on the performance of the described method is that it must be performed by a computer system “including a processor”. The claim thus recites computing components only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The statement that the method is performed by computer does not satisfy the test of “inventive concept.” See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. __, 134 S. Ct. 2347, 2360 (2014). There are no other significant additional elements in claim 1.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 27, 28, 36, and 37, which each recite similar but analogous “computer-implemented methods” (claims 28, 36, and 37) and a “computer system” comprising generic computing hardware (claim 27). This rejection applies equally to dependent claims 2-26 and 29-35 for reasons described below.
Each of dependent claims 2-26 and 29-35 additionally recited details about the mental process being performed in independent claim 1. For example, claim 2 recites “transforming the function into an 
Each of dependent claims 4-8, 16, 19, 21, and 30-32 additionally recite mathematical formulas. For example, claim 4 recites an explicit mathematical equation (
    PNG
    media_image2.png
    50
    144
    media_image2.png
    Greyscale
) and in claim 4 the names of various mathematical formulas are recited: “Bessel functions, Gegenbauer polynomials, Hermite polynomials” etc.) Mathematical formulas are identified in the 2019 PEG as being abstract ideas. Because these claims recite additional abstract ideas without implementing them in a practical application and without additional limitations amounting to significantly more than the abstract ideas themselves, these claims are rejected under §101. (In other words, the above analysis of claim 1 under the 2019 PEG applies equally here.) This rejection applies equally to dependent claims 31 and 32, which depend from claim 4.
Additionally, claim 26 recites: “A financial derivative”. A financial derivative does not clearly fall into any of the four statutory categories of invention. Therefore, this claim is rejected as being directed to non-statutory subject matter under §101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, 12, 18-22, 27, 28, and 33-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins (Fundamental Numerical Methods and Data Analysis, ch. 3, cited by Applicant on IDS dated 1/26/18).
Regarding claim 1, Collins discloses a computer-implemented method of determining an approximated value of a parameter in a first domain, the parameter being dependent on one or more variables which vary in a second domain, and the parameter being determined by a function which relates sets of values of the one or more variables in the second domain to corresponding values in the first domain, the method being implemented on a computer system including a processor, and the method comprising:
Pp. 64-65: curve fitting and interpolation. Also p. 71, first paragraph, noting that the described techniques are “easily implemented on a computer”.
determining a plurality of anchor points in the second domain, wherein each anchor point comprises a set of values of the one or more variables in the second domain;
P. 65, xi.
evaluating, at each anchor point, the function to generate corresponding values of the parameter in the first domain;
i).
generating an approximation function to the function by fitting a series of orthogonal functions or an approximation to a series of orthogonal functions to the corresponding values of the parameter in the first domain; and
Pp. 87-88: Legendre Polynomials; pp. 88-89: Laguerre Polynomials; pp. 89-90: Hermite Interpolation; pp. 65-67: Lagrange Interpolation.
using the approximation function to generate the approximated value of the parameter in the first domain.
P. 67, table 3.1, and p. 69, fig. 3.2.

Regarding claim 2, Collins discloses its further limitation comprising:
transforming the function into an intermediary function before the generating step, wherein the intermediary function is a linear transformation of the function, and wherein the generating step comprises approximating the intermediary function.
PP. 88 and 89 linear transformations.

Regarding claim 3, Collins discloses its further limitation wherein the transforming step comprises linearly transforming the function into a predetermined range.
p. 87, range is -1 <= x <= 1; pp. 88 and 89 linear transformations.

Regarding claim 4, Collins discloses its further limitation wherein the series of orthogonal functions is one of the group comprising:
sines, cosines, sines and cosines, Bessel functions, Gegenbauer polynomials, Hermite polynomials, Laguerre polynomials, Chebyshev polynomials, Jacobi polynomials, Spherical harmonics, Walsh functions, Legendre polynomials, Zernike polynomials, Wilson polynomials, Meixner-Pollaczek polynomials, continuous Hahn polynomials, continuous dual Hahn polynomials, a classical polynomials described by the Askey scheme, Askey-Wilson polynomials, Racah polynomials, dual Hahn polynomials, Meixner polynomials, piecewise constant interpolants, linear interpolants, polynomial interpolants, gaussian process based interpolants, spline interpolants, barycentric interpolants, Krawtchouk polynomials, Charlier polynomials, sieved ultraspherical polynomials, sieved Jacobi polynomials, sieved Pollaczek polynomials, Rational interpolants, Trigonometric interpolants, Hermite interpolants, Cubic interpolants, and Rogers-Szego polynomials.
P. 92: sines, cosines. PP. 87-89: Hermite, Laguerre and Legendre polynomials. PP. 72-75: Hermite interpolants. P. 69: cubic interpolants.

Regarding claim 5, Collins discloses its further limitation wherein the series of orthogonal functions is a series of orthogonal polynomials.
PP. 85-92: orthogonal polynomials.

Regarding claim 6, Collins discloses its further limitation wherein the approximation to a series of orthogonal functions is an approximation to a series of orthogonal polynomials.
PP. 85-92: orthogonal polynomials; p. 65: Lagrange Interpolation.

Regarding claim 7, Collins discloses its further limitation comprising:
selecting a series of orthogonal functions or an approximation to a series of orthogonal functions before the generating step, and wherein the generating step comprises using the selected series of orthogonal functions or the approximation to the series of orthogonal functions.
PP. 85-92: orthogonal polynomials, p. 90, table 3.5.

Regarding claim 9, Collins discloses its further limitation comprising:
holding the values of all but one variable in the set to be constant in the evaluating step.
p. 69; the Examiner notes that this is an inherent feature of polynomial evaluation.

Regarding claim 10, Collins discloses its further limitation comprising using the approximated values of the parameter to generate standard metrics.
P. 63 error.

Regarding claim 12, Collins discloses its further limitation wherein the using step comprises using the approximation function a plurality of times to generate at least one scenario or one time step, each scenario or each time step comprising a plurality of approximated values.
Pp. 61-64: iterative methods.

Regarding claim 18, Collins discloses its further limitation wherein the approximating function is generated using an interpolation scheme.
p. 64 et seq.: polynomial interpolation.

Regarding claim 19, Collins discloses its further limitation wherein the interpolation scheme is one from the group comprising:
piecewise constant interpolants, linear interpolants, polynomial interpolants, (p. 64 et seq.:
polynomial interpolation) gaussian process based interpolants, spline interpolants, (pp. 75-76) barycentric interpolants, Rational interpolants, Trigonometric interpolants, (p. 92) Hermite interpolants (pp. 72-73) and Cubic interpolants.

Regarding claim 20, Collins discloses its further limitation wherein the anchor points are integration points of a numerical integration scheme.
P. 92: Fourier transforms and Fast Fourier transforms.

Regarding claim 21, Collins discloses its further limitation wherein the numerical integration scheme is one from the group comprising:
Newton-Cotes methods, a trapezoidal method, a Simpson's method, a Boole's method, a Romberg integration method, Gaussian quadrature methods, Chenshaw-Curtis methods, a Fejer method, a Gaus-Kronrod method, Fourier Transform methods, an Adaptive quadrature method, a Richardson extrapolation, a Monte Carlo and Quasi Monte Carlo method, a Markov chain Monte Carlo, a Metropolis Hastings algorithm, a Gibbs Sampling, and Fast Fourier Transform methods.
P. 92: Fourier transforms and Fast Fourier Transforms.

Regarding claim 22, Collins discloses its further limitation wherein the speed of the calculation is increased with no loss of accuracy in the standard metrics, and/or the accuracy of the standard metrics increase with no decrease in the speed of the calculation when using the approximation function.
The Examiner notes that the feature of increased calculation speed over the function being approximated is inherent in approximations.

Regarding claim 27, Collins discloses a computer system comprising a processor configured to determine an approximated value of a parameter in a first domain, the parameter being dependent on one or more variables which vary in a second domain, and the parameter being determined by a function which relates sets of values of the one or more variables in the second domain to corresponding values in the first domain, the computer system comprising:
Pp. 64-65: curve fitting and interpolation. Also p. 71, first paragraph, noting that the described techniques are “easily implemented on a computer”.

a determination module arranged to determine a plurality of anchor points in the second domain, wherein each anchor point comprises a set of values of the one or more variables in the second domain;
P. 65, xi.
an evaluation module arranged to evaluate, at each anchor point, the function to generate corresponding values of the parameter in the first domain;
P. 65 Y(xi).
a generation module arranged to generate an approximation function to the function by fitting a series of orthogonal functions or an approximation to a series of orthogonal functions to the corresponding values of the parameter in the first domain; and
Pp. 87-88: Legendre Polynomials; pp. 88-89: Laguerre Polynomials; pp. 89-90: Hermite Interpolation; pp. 65-67: Lagrange Interpolation.
an approximation module arranged to use the approximation function to generate the approximated value of the parameter in the first domain.
P. 67, table 3.1, and p. 69, fig. 3.2.

Regarding claim 28, Collins disclose a computer-implemented method of determining an approximated value of a parameter in a first domain, the parameter being dependent on one or more variables which vary in a second domain, and the parameter being determined by a function which relates sets of values of the one or more variables in the second domain to corresponding values in the first domain, the method using a series of orthogonal functions or an approximation to a series of orthogonal functions to approximate the function.
PP. 64-65: curve fitting and interpolation; pp. 87-88: Legendre Polynomials; pp. 88-89: Laguerre Polynomials; pp. 89-90: Hermite Interpolation; pp. 65-67: Lagrange Interpolation. PP. 85-92: orthogonal polynomials, pp. 85-90, including table 3.5.
Regarding claim 33, Collins discloses its further limitation wherein the determining step comprises determining a plurality of anchor points in a sub- domain of the second domain, wherein each anchor point comprises a set of values of the one or more variables in the sub-domain of the second domain, and the generating step comprises generating the approximation function to the function in the sub-domain.
P. 92, sec. e: “The orthogonality of trigonometric functions”. “[S]ines and cosines form orthogonal sets of functions of the real variable in the finite interval.” (Emphasis added.) The Examiner notes that the finite interval mentioned by Collins is equivalent to a sub-domain of the domain of real numbers. (One such finite interval is 0 – 2 * pi.)

Regarding claim 34, Collins discloses its further limitation wherein using the approximation function comprises applying a transform to the approximation function, and using the transformed approximation function to generate the approximated value of the parameter.
P. 92: “Fourier transforms” and “Fast Fourier transforms”. P. 80: “The simple transformation of z = eαx allows all previously generated formulae to be immediately carried over to the exponential polynomials.” P. 86: linear transformations.

Regarding claim 35, Collins discloses its further limitation wherein the transform is a derivative of the approximation function with respect to at least one of the variables in the second domain.


Regarding claim 36, Collins discloses a computer-implemented method of determining an approximated value of a parameter in a first domain, the parameter being dependent on one or more variables which vary in a second domain, and the parameter being determined via a function which relates sets of values of the one or more variables in the second domain to corresponding values in the first domain, the method being implemented on a computer system including a processor, and the method comprising:
Pp. 64-65: curve fitting and interpolation. Also p. 71, first paragraph, noting that the described techniques are “easily implemented on a computer”. The Examiner notes that computer implementation is inherent throughout the Collins disclosure. (See e.g. p. 71 “Thus this algorithm describes a particularly efficient method for carrying out Lagrangian interpolation and, like most recursive procedures, is easily implemented on a computer.”)

determining a plurality of anchor points in the second domain, wherein each anchor point comprises a set of values of the one or more variables in the second domain;
P. 65, xi.
evaluating, at each anchor point, the function to generate corresponding values of the parameter in the first domain;
P. 65 Y(xi).
applying a transform to the corresponding values of the parameter in the first domain;
P. 86, 88, and 89: linear transformations. P. 92: “Fourier transforms” and “Fast Fourier transforms”. P. 80: “The simple transformation of z = eαx allows all previously generated formulae to be immediately carried over to the exponential polynomials.” 
generating an approximation function by fitting a series of orthogonal functions or an approximation to a series of orthogonal functions to the transformed corresponding values of the parameter in the first domain; and
Pp. 87-88: Legendre Polynomials; pp. 88-89: Laguerre Polynomials; pp. 89-90: Hermite Interpolation; pp. 65-67: Lagrange Interpolation.
using the approximation function to generate the approximated value of the parameter in the first domain.
P. 67, table 3.1, and p. 69, fig. 3.2.

Regarding claim 37, Collins disclose a computer-implemented method of determining an approximated value of a parameter in a first domain, the parameter being dependent on one or more variables which vary in a second domain, and the parameter being determined by a function which relates sets of values of the one or more variables in the second domain to corresponding values in the first domain, the method being implemented on a computer system including a processor, and the method comprising:
Pp. 64-65: curve fitting and interpolation. Also p. 71, first paragraph, noting that the described techniques are “easily implemented on a computer”. The Examiner notes that computer implementation is inherent throughout the Collins disclosure. (See e.g. p. 71 “Thus this algorithm describes a particularly efficient method for carrying out Lagrangian interpolation and, like most recursive procedures, is easily implemented on a computer.”)
receiving a plurality of given values of the parameter in the first domain corresponding to a plurality of given sets of values of the one or more variables in the second domain;
P. 64 et seq., sec. 3.2: Curve fitting and interpolation. “In general, one has a function defined at a discrete set of points and desires information about the function at some other point. ... One needs some knowledge of what the discrete entries of the table represent. In picking an interpolation scheme to generate the missing information, one makes some assumptions concerning the functional nature of the tabular entries. That assumption is that they behave as polynomials. All i and Yi given in Table 3.1.”
determining a plurality of anchor points in the second domain, wherein each anchor point comprises a set of values of the one or more variables in the second domain;
P. 65, xi.
transforming the given sets of values of the one or more variables in the second domain to correspond to the plurality of anchor points;
P. 86, 88, and 89: linear transformations. P. 92: “Fourier transforms” and “Fast Fourier transforms”. P. 80: “The simple transformation of z = eαx allows all previously generated formulae to be immediately carried over to the exponential polynomials.” 
generating an approximation function to the function by fitting a series of orthogonal functions or an approximation to a series of orthogonal functions to the given values of the parameter in the first domain at the plurality of anchor points; and
Pp. 87-88: Legendre Polynomials; pp. 88-89: Laguerre Polynomials; pp. 89-90: Hermite Interpolation; pp. 65-67: Lagrange Interpolation.
using the approximation function to generate the approximated value of the parameter in the first domain.
P. 67, table 3.1, and p. 69, fig. 3.2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13, 17, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Collins.

Regarding claim 8, Collins discloses its further limitation wherein the number of anchor points, NE, is so that:

    PNG
    media_image2.png
    50
    144
    media_image2.png
    Greyscale

wherein NS is the number of scenarios, t is the time taken to run the approximation function, and T is the time taken to run the function.
The Examiner notes that the purpose of an approximation is to reduce computation speed or complexity over the function being approximated. If the number of anchor points NE is too large then the approximation would take longer to run than the function itself. For this reason, a person of ordinary skill at the time of invention would have chosen a number of anchor points NE such that the approximation would compute faster than the function being approximated.

Regarding claim 13, its further limitation would have been an obvious extension of the method disclosed by Collins. Its further limitation recites "wherein the number of scenarios or time steps is significantly greater than the number of anchor points." The Examiner notes that the number of scenarios (or time steps, as the case may be) must be either greater than, less than, or equal to the number of anchor points. The advantages of choosing a greater (or for that matter a significantly greater) number of scenarios (or time steps) are (1) the approximation may be calculated even when few anchor points are available (i.e. the original data is sparse) and (2) accuracy of  the approximations can be improved by performing many iterations (as described by Collins at pp. 61-63).

wherein the anchor points are the zeros of each of orthogonal function, or a subset of the zeros. Collins devotes a section of chapter 3 to polynomials and their roots (aka zeros), see pp. 56-58. By choosing zeros as anchor points, a person of ordinary skill could have expected to (1) place a lower bound on the number of variations in sign for an approximation polynomial, and (2) take advantage of values which are often easy to compute, due to multiplications by zero.

Regarding claim 29, Collins discloses their further limitation wherein the series of orthogonal functions used to generate the approximation function is a first series of orthogonal functions (e.g. pp. 87-88: Legendre Polynomials; pp. 88-89: Laguerre Polynomials; pp. 89-90: Hermite Interpolation; pp. 65-67: Lagrange Interpolation; see generally sec. 3.2, p. 64 et seq.: Curve fitting and interpolation) and the series of orthogonal functions used to determine the plurality of anchor points is a second series of orthogonal functions different from the first series of orthogonal functions (see generally sec. 3.1, p. 56, et seq.: Polynomials and their roots and sec. 3.3, p. 85 et seq.: Orthogonal polynomials).
Although Collins discloses techniques for function approximation (i.e. curve fitting / interpolation) and root finding (i.e. anchor point finding), both using orthogonal polynomials, they do not seem to disclose explicitly using different sets of orthogonal functions. Nevertheless, at the time of filing, a person of ordinary skill would have found it obvious to try by choosing any combination of techniques described by Collins for function approximation and root finding. Most of these combinations (chosen from the techniques described by Collins) will not employ the same set of functions.

wherein the first series of orthogonal functions is the Lagrange polynomials (pp. 65-67: Lagrange interpolation) and second series of orthogonal functions is the Chebyshev polynomials (p. 90: Chebyschev polynomials).


Claims 11, 14-16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Collins and Tsitsiklis ("Optimal Stopping of Markov Processes: Hilbert Space Theory, Approximation Algorithms, and an Application to Pricing High-Dimensional Financial Derivatives", cited by Applicant in IDS dated 1/26/18).

Regarding claim 11, Tsitsiklis discloses its further limitation wherein the values of the variables vary stochastically (p. 1840, stochastic control problems).
At the time of filing, a person of ordinary skill in the art would have found it obvious to consider stochastic variation in values (as taught by Tsitsiklis) because most real-world measured values have some amount of such variations.

Regarding claim 14, Tsitsiklis discloses its further limitation which Collins does not seem to disclose explicitly wherein an output of the function is a parameter of a financial product (abstract and passim).
At the time of filing, a person of ordinary skill in the art would have found it obvious to use an approximation algorithm (such as the methods disclosed by Collins) for pricing financial derivatives (as taught by Tsitsiklis) because these computations can be complex and computationally intensive, and therefore good candidates for approximations. 

wherein the financial product is a financial derivative including one or more of a group comprising: an option pricing function (p. 1847, second col.: put and call options), a swap pricing function and a combination thereof.
The obviousness analysis of claim 14 applies equally here.

Regarding claim 16, Tsitsiklis discloses its further limitation which Collins does not seem to disclose explicitly wherein the function is one of the group comprising: a Black-Scholes model (p. 1848, first paragraph), a Longstaff-Schwartz model, a binomial options pricing model, a Black model (p. 1848, first paragraph), a Garman- Kohlhagen model, a Vanna-Volga method, a Chen model, a Merton's model, a Vasicek model, a Rendleman-Bartter model, a Cox-Ingersoll-Ross model, a Ho-Lee model, a Hull-White model, a Black- Derman-Toy model, a Black- Karasinski model, a Heston model, a Monte Carlo based pricing model (p. 1848, last paragraph), a binomial pricing model, a trinomial pricing model, a tree based pricing model, a finite-difference based pricing model, a Heath- Jarrow-Morton model, a variance gamma model, a Fuzzy pay-off method, a Single-index model, a Chepakovich valuation model, a Markov switching multifractal, a Datar Mathews method, and a Kalotay-Williams-Fabozzi model.
The obviousness analysis of claim 14 applies equally here.

Regarding claim 26, Tsitsiklis discloses its further limitation which Collins does not seem to disclose explicitly comprising a financial derivative comprising a parameter, wherein a value of the parameter is determined using the computer-implemented method of Claim 1 (p. 1847, second col.: put and call options).
The obviousness analysis of claim 14 applies equally here. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Collins and Zeine (US 2014/0217967 A1, cited by Applicant on IDS dated 11/26/18).
Regarding claim 23, Zeine discloses its further limitation which Collins does not seem to disclose explicitly wherein there is a difference between the approximated value of the parameter and the parameter in the 2nd significant figure when compared at the same point in the first domain.
[0165]: accuracy to 1 significant digit.
At the time of filing, it would have been obvious to a person of ordinary skill to forecast values which are accurate to one significant digit (i.e. the first difference is in the second significant digit) as disclosed by Zeine in a control system (such as Collins) because such a forecast could be generated relatively quickly and may be (for many problems) good enough of a forecast to be useful to the user (as
is the case in Zeine). Both disclosures pertain to forecasting/estimating.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Collins, Zeine (US 2014/0217967 A1, and Horwood (US 2014/0072233 A1, cited by Applicant on IDS dated 11/26/18).

Regarding claim 24, Collins does not seem to disclose explicitly its further limitation wherein the approximation module is configured to determine the approximated value of the parameter such that there is a difference between the approximated value of the parameter and the parameter in between the 4th and the 6th significant figure when compared at the same point in the first domain. However, Zeine discloses determining accuracy to a lesser value ([0165] 1 significant digit) and Horwood discloses determining accuracy to a greater value ([0113] accuracy to 16 significant digits. At the time of filing, it would have been obvious to a person of ordinary skill to choose an intermediate value (e.g. 4-6 

Regarding claim 25, Collins does not seem to disclose explicitly its further limitation wherein the approximation module is configured to determine the approximated value of the parameter such that there is a difference between the approximated value of the parameter and the parameter in the 15th significant figure when compared at the same point in the first domain. However, Zeine discloses determining accuracy to a lesser value ([0165] 1 significant digit) and Horwood discloses determining accuracy to a greater value ([0113] accuracy to 16 significant digits. At the time of filing, it would have been obvious to a person of ordinary skill to choose an intermediate value (e.g. 14 significant digits) in order to achieve a suitable tradeoff between accuracy and computation speed according to the task at hand. Both disclosures pertain to estimating/forecasting.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Collins and Henrici (Henrici, Peter, "Barycentric Formulas for Interpolating Trigonometric Polynomials and their Conjugates", Numer. Math. 33, 1979, pp. 225-34., see PTO-892).

Regarding claim 31, Collins discloses its further limitation wherein the series of orthogonal functions is the Chebyshev polynomials, 
(p. 90: Chebyschev polynomials)
Henrici discloses the further limitation of claim 31 which Collins does not seem to disclose explicitly wherein the method comprises applying a Clenshaw algorithm to the approximation function to obtain a Clenshaw approximation function before the using step, wherein the using step comprises using the Clenshaw approximation function to generate the approximated value of the parameter.
P. 226: “Clenshaw algorithm”.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the Clenshaw algorithm to perform the approximation step in combination with the techniques described by Collins because this algorithm may offer improved performance over other approximation techniques. Both disclosures pertain to curve fitting and interpolation.

Regarding claim 32, Collins discloses its further limitation wherein the series of orthogonal functions is the Lagrange polynomials, 
pp. 65-67: Lagrange Interpolation.
Henrici discloses the further limitation of claim 32 which Collins does not seem to disclose explicitly wherein the method comprises applying a Barycentric algorithm to the approximation function to obtain a Barycentric approximation function before the using step, wherein the using step comprises using the Barycentric approximation function to generate the approximated value of the parameter.
P. 227 et seq., sec. 2 “Barycentric formula”.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the Clenshaw algorithm to perform the approximation step in combination with the techniques described by Collins because this algorithm may offer improved performance over other approximation techniques, e.g. the Fast Fourier Transform. (See Henrici summary.) Both disclosures pertain to curve fitting and interpolation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Vincent Gonzales/
Primary Examiner, Art Unit 2124